DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because no reference numbers have been given to designate elements, “a first slot” and “a second slot” of claim 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks written supports for claimed limitations in claims 12 and 13.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1: A review of the specification, para[0043] discloses that the slots in walls 144,146 define a means for holding the clip 122 in the tool 20. Therefore, for examination purposes, the term, “a holding means for holding the clip” in claim 1 has been interpreted to be slots in walls of a body of the tool or equivalents thereof, as best understood from the originally filed specification and drawings.

	Claim 1: A review of the specification, para[0029] discloses that the pawls 42,48 cooperate with the link 38 and handle 24 to define a tensioning means for tensioning the band clamp 112, where the pawls 42,48 are coupled to a tensioning member 36. Therefore, for examination purposes, the term, “a tensioning means … for moving a tab end portion of the band through the clip” in claim 1 has been interpreted to be pawls and a tensioning member moved by a handle via a link or equivalents thereof, as best understood from the originally filed specification and drawings.

	Claim 1: A review of the specification, para[0040] discloses that the handle 26, cam member 66, bearing and arms 100 cooperate with the slots 156 to provide a means for locking or crimping the clip 122. Therefore, for examination purposes, the term, “a crimping means for locking the clip to the band” in claim 1 has been interpreted to be a combination of a handle, cam member, bearings and arms or equivalents thereof, as best understood from the originally filed specification and drawings.

	Claim 1: A review of the specification, para[0043] discloses that the slots 156 cooperate with the cutter member 84 to provide a means for severing the tab end portion 120 from the band clamp 112, and as seen in figure 13. Therefore, for examination purposes, the term, “a severing means for severing the tab end portion from the band” has been interpreted to be slots cooperating with the cutter member or equivalents thereof, as best understood from the originally filed specification and drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4: claim 4 recites that “the clip includes a pair of opposing slots” in line 1 of the body of the claim. It is noted that claim 1 (which upon claim 4 depends) recites “the clip” as an intended use in the preamble. The scope of the claim is indefinite because it is not clear whether the limitations of the clip should be interpreted as positively claimed structural limitations or the intended use. For examination purposes, the clip including a pair of opposing slots is interpreted as the intended use. 
Claim 13: claim 13 recites “a sufficient distance to sever the tab end portion of the band clamp”. However, the term, “sufficient” is a relative term which makes the scope of the claim indefinite. Also, the tab end portion of the band clamp is an intended use, therefore, it is hard to figure out how far is sufficient to sever the tab end portion of the band clamp. For examination purposes, such limitation is interpreted with the broadest reasonable interpretation.  
Claims 5-9 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 4-9, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-3, 10-12, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a use of a crimping means (a combination of a handle, cam member, bearings and arms or equivalents thereof, as aforementioned and interpreted under 35 U.S.C. 112(f)) for locking the clip to the band; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 10 not found was a use of a cam member, a pair of arms, a pair of bearings each coupled to one of the pair of arms, the pair of bearings each being arranged to engage one of the pair of opposing cam surface to rotate the pair of arms from a first position to a second position as the crimping handle is moved from a neutral position to a crimped position; in combination with the limitations set forth in claim 10 of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

Regarding claim 1: The closest prior art, Knueppel (US 2012/0197256 A1) teaches a similar tool (fig1) for securing a clamp having a band and a clip, a portion of the band extending through the clip (figs2A, 2B), comprising a base member 76 (para[0031]), a first handle 82 (para[0031]), a cinching handle 84 (para[0032]) rotationally coupled to the base member 76 adjacent the first handle 82 (figs8A-8D); a crimping handle 106 (para[0036]) rotationally coupled to the base member 76 adjacent the first handle 82 opposite the cinching handle 84 (figs4-5A); a tensioning means 112,114,111 (para[0037]; pawls and a tensioning member moved by a handle via a link), a severing means 108,87 (para[0036], slots cooperating with the cutter member) for severing the tab end portion from the band.   Although the prior art of record teaches a similar tool, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the tool of Kneuppel to use a holding means (slots in the walls or equivalents thereof, as aforementioned and interpreted under 35 U.S.C. 112(f)) and a crimping means (a combination of a handle, cam member, bearings and arms or equivalents thereof, as aforementioned and interpreted under 35 U.S.C. 112(f); in combination with the limitations set forth in claim 1 of the instant invention. The tool of Kneuppel uses gaps of the cutter member and the pawls for the band to go through, and the tool is used with a clamp with has a locking means (fig2B) itself, therefore, there is no need for Kneuppel’s tool to comprise a separate holding member (slots in walls) and a crimping means (a combination of a handle, cam member, gearings and arms). Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim 1.

Regarding claim 10: The closest prior art, Knueppel (US 2012/0197256 A1) teaches a similar tool (fig1) comprising a base member 76 (para[0031]), a first handle 82 (para[0031]), a cinching handle 84 (para[0032]) rotationally coupled to the base member 76 adjacent the first handle 82 (figs8A-8D); a crimping handle 106 (para[0036]) rotationally coupled to the base member 76 adjacent the first handle 82 opposite the cinching handle 84 (figs4-5A); at least one pawl 112,114 (para[0037]) to engage a tab end portion of a band of the band clamp, a cutting member 108,87 (para[0036]).  Although the prior art of record teaches a similar tool, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the tool of Kneuppel to use separate slots sized and shaped to receive a clip from a band clamp and a cam member, a pair of arms with jaw portions, and a pair of bearings for crimping; in combination with the limitations set forth in claim 10 of the instant invention. The tool of Kneuppel uses gaps of the cutting member and the pawls for the band to go through, and the tool is used with a clamp with has a locking means (fig2B) itself, therefore, there is no need for Kneuppel’s tool to comprise separate slots sized and shaped to receive a clip from a band clamp and a cam member, a pair of arms with jaw portions, and a pair of bearings for crimping. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim 10.


The close prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skonieczny, Jr. (US 2015/0336694 A1), Kitago (US 2015/0151862 A1), Dyer et al (5,921,290), Paradis (4,548,242), Hillegonds (US 6,206,053 B1). Aforementioned prior arts are close and considered pertinent to applicant’s disclosure, however, none of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723